Citation Nr: 1203178	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability evaluation for service-connected scar, post-operative, exploratory laparotomy epigastric region. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1980 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2009, the Veteran requested a hearing before the Board.  In September 2011, he was notified of a hearing scheduled in November 2011.  In an October 2011 written communication, the Veteran withdrew his hearing request. Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (e) (2011).

The Board notes that the record raises the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an abdominal injury to the right upper quadrant.  See May 2008 notice of disagreement.  As such, the Board REFERS the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an abdominal injury to the right upper quadrant to the RO for appropriate action. 

 
FINDING OF FACT

The Veteran's abdominal scar has not exceeded 6.5 square centimeters, has not been found to be deep, painful, or unstable, and has not caused limitation of motion. 


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for scar, post-operative, exploratory laparotomy epigastric region have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Codes (DC's) 7801-7805 (2008); 38 C.F.R. § 4.118, DC's 7801-7805 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice was provided in August 2007 and March 2009 letters and the claim was readjudicated in a March 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, VA outpatient treatment records, provided the Veteran an examination, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Discussion

The Veteran maintains that he is entitled to a compensable disability evaluation for his service-connected scar, post-operative, exploratory laparotomy epigastric region.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a February 1982 rating decision, the RO granted service connection for the Veteran's post-operative scar from exploratory laparotomy of the epigastric region and assigned a noncompensable rating for a scar, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  In granting service connection, the RO noted the Veteran's service treatment records disclose an injury to his right upper quadrant when he fell on a brick.  As a result, the Veteran underwent exploratory laparotomy of the epigastric region in December 1980, without any physical findings; however, resulting in a scar.  

In June 2007, the Veteran initiated the current claim for an increase in his disability evaluation.  In the May 2008 rating action on appeal, the RO continued the noncompensable disability evaluation under 38 C.F.R. § 4.118, DC 7805 (2008),
scar rated on the limitation of motion of the affected part.  

Amendments were made to the criteria for rating the skin, effective October 23, 2008; however, the amended regulations are only applicable to claims received on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these amended criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of the rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc.  See 38 C.F.R. § 4.118 and 73 Fed. Reg. 54,708 (September 23, 2008).  

In the May 2008 rating decision, the RO evaluated the Veteran's scar under the rating criteria in effect prior to the change.  In the March 2009 statement of the case, however, the RO provided the new criteria and evaluated the Veteran's claim applying the new regulations.  It does not appear that the Veteran specifically requested review under the revised criteria as noted in the regulations, but RO has considered the old and new rating criteria, and the Veteran was made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will evaluate the Veteran's service-connected disability under all potentially applicable diagnostic codes.  

Under the rating criteria in effect prior to October 23, 2008, DC 7801 indicates that, for scars other than on the head, face, or neck, where such are deep and cause limited motion, a 10 percent evaluation is warranted in an area or areas exceeding six square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.).  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  Under DC 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage.  Under DC 7803, a 10 percent evaluation is warranted for an unstable scar, which is characterized by frequent loss of skin covering the scar, Note (1), and a 10 percent evaluation is warranted for a superficial scar, which is one that is not associated with underlying soft tissue damage, Note (2).  Under DC 7804, a 10 percent evaluation is warranted for a superficial scar that is painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Under 7805, scars will continue to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC's 7801-7805 (2008).      

Under the revised regulations effective from October 23, 2008, DC 7801 indicates that for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 10 percent rating is warranted.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Under DC 7805, other scars (including linear scars) and other effects of scars evaluated under DC's 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DC's 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7801-7805 (2011). 

The Veteran underwent a VA examination in September 2007.  At the time, the Veteran reported that he had a ventral hernia repair in 1981.  He reported ongoing pain on the abdomen near the scar with repetitive bending and lifting for which he took Aleve to relieve his symptoms.  He further reported that he underwent multiple tests to determine the etiology of the pain; however, the findings were normal, to include an endoscopy, as well as a colonoscopy.  The Veteran indicated that he was not presently employed, stating that he previously worked as a supervisor in a warehouse, but had not worked since December 2007 due to downsizing and relocation of the company.  

On examination, the scar was 13 cm x 0.5 cm.  The scar was slightly hypopigmented across the abdomen.  It was nontender with palpation and nonadherent to underlying tissue.  There was no inflammation, edema, or keloid formation noted.  Examination of the Veteran's abdomen revealed nontender liver, and no evidence of a palpable spleen.  The diagnostic impression was abdominal scar status post ventral hernia repair.  The examiner noted the Veteran's subjective reports of intermittent pain associated with bending and lifting, and diagnosed an 

On his notice of disagreement received in May 2008, the Veteran specifically indicated that the pain he was experiencing was "not in regards to the Scar Tissue."  As noted in the Introduction, the Board has referred a claim to reopen the previously denied claim of service connection for an abdominal injury.  

Upon review of the evidence of record, the Board finds that the Veteran's abdominal scar does not warrant an increase in disability evaluation under the rating criteria for the skin in effect prior to October 23, 2008.  See 38 C.F.R. § 4.118, DC's 7801-7805 (2008).  There is no indication that the scar is deep, with underlying soft tissue damage.  See Note (2), DC 7801.  The September 2007 VA examination report indicates the scar was nonadherent to underlying tissue.  An increased rating under DC 7801 is not warranted.  The scar has been measured as 13 cm x 0.5 cm (6.5 sq cm), which is also noncompensable under DC 7802.  As there is no evidence the superficial scar is unstable or painful on examination, an increased rating is not warranted under DC's 7803 or 7804.  The September 2007 VA examination revealed no limitation of motion or loss of function of the abdomen as a result of the scar.  Thus, an increased rating is not warranted under DC 7805.   

The Board further finds that the Veteran's abdominal scar does not warrant an increase in disability evaluation under the revised (current) rating criteria for the skin effective from October 23, 2008.  Specifically, the rating criteria based on the total area of scarring are essentially unchanged and therefore do not afford a higher evaluation for the Veteran's abdominal scar.  In addition, while the Veteran's subjective complaint of pain is acknowledged, the scar in question has not been found to be painful or unstable.  Indeed, the objective medical evidence of record revealed the scar was nontender to palpation.  See September 2007 VA examination report.  Further, while the VA examiner noted the Veteran's subjective complaints of intermittent pain associated with bending and lifting, the objective examination did not demonstrate any limitation in function due to the scar.  See 38 C.F.R. 
§ 4.118, DC 7801-7805.  In addition, the Veteran specifically reported that the pain he was feeling was not in relation to the scar tissue.  

As such, a disability rating higher than that currently assigned is not available for the Veteran's abdominal scar, under either the previous or the revised schedular criteria for rating the skin.  

Therefore, the Board finds that the preponderance of the evidence is against a compensable disability evaluation for the Veteran's service-connected scar post-operative, exploratory laparotomy epigastric region.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Extraschedular Considerations

Nothing in the record reflects or suggests factors warranting extraschedular consideration, such as marked interference with employability or frequent hospitalizations due to the Veteran's service-connected disability.  38 C.F.R. § 3.321.  Thus, the issue of whether referral for extraschedular consideration is warranted is not raised.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

Entitlement to a compensable disability rating for service-connected scar, post-operative, exploratory laparotomy epigastric region is denied.  




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


